NEWS RELEASE Exhibit 99.1 Encore Energy Partners LP Announces Third Quarter 2011 Results Houston – November 3, 2011 - (Business Wire) – Encore Energy Partners LP (NYSE: ENP) (the “Partnership” or “ENP”) today announced its unaudited third quarter 2011 results. Summary of 2011 and 2010 Third Quarter Results The following table highlights certain reported amounts for the third quarter of 2011 and 2010 (common units and dollars in millions, except quarterly distribution per unit): Three Months Ended September 30, 2011 Three Months Ended September 30, 2010 Adjusted EBITDAX (a non-GAAP measure) $ $ Net income $ $ Adjusted net income (a non-GAAP measure) $ $ Distributable cash flow (a non-GAAP measure) $ $ Total distributions to be paid $ $ Quarterly distribution per unit $ $ Weighted average common units outstanding Total units to which Q3 distributions will be paid Oil and natural gas revenues $ $ Average daily production volumes (BOE) Oil volumes as a percentage of total production volumes 62 % 64 % Oil and natural gas development & exploration costs $ $ Adjusted EBITDAX totaled $33.6 million for the third quarter of 2011 and distributable cash flow totaled $23.2 million. Adjusted EBITDAX and distributable cash flow are non-GAAP financial measures, which are defined and reconciled to their most directly comparable GAAP measures in the attached financial schedules. We reported net income attributable to Encore unitholders for the quarter of $96.4 million or $2.10 per basic unit compared to a reported net income of $2.4 million or $0.05 per basic unit in the third quarter of 2010; however, both quarters included special items. The recent quarter included $83.4 million of non-cash unrealized net gains on our commodity and interest rate derivatives contracts, $1.2 million in one-time material transaction costs incurred on acquisitions and mergers and $0.8 million in net gains on acquisitions of oil and natural gas properties. The 2010 third quarter results included a $9.0 million unrealized net loss on our commodity and interest rate derivatives contracts. Excluding the net impact of the specific non-cash and one-time items mentioned above, Adjusted Net Income attributable to Encore unitholders (a non-GAAP financial measure defined below) was $13.4 million in the third quarter of 2011 or $0.29 per basic unit, as compared to $11.4 million or $0.24 per basic unit, in the third quarter of 2010. Average daily production for the third quarter of 2011 was 5,555 Bbls of oil per day, 16,912 Mcf of natural gas per day, and 617 Bbls of natural gas liquids per day compared to 5,544 Bbls of oil per day, 15,755 Mcf of natural gas per day and 460 Bbls of natural gas liquids per day for the third quarter of 2010, for a combined 8,991 barrels of oil equivalent per day ("BOE/D") in the third quarter of 2011 compared to 8,630 BOE/D in the third quarter of 2010. For the third quarter of 2011, the Partnership's average realized oil price was $75.95 per Bbl after consideration of a negative fifteen percent ($13.64 per Bbl) oil differential to NYMEX compared to $66.20 per Bbl and a negative thirteen percent ($9.90 per Bbl) oil differential to NYMEX for the third quarter of 2010. The average realized natural gas price was $5.66 per Mcf compared to $4.48 per Mcf in the third quarter of 2010. Summary of 2011 and 2010 Nine Month Results The following table highlights certain reported amounts for the periods indicated (dollars in millions): Nine Months Ended September 30, 2011 Nine Months Ended September 30, 2010 Adjusted EBITDAX (a non-GAAP measure) $ $ Net income $ $ Adjusted net income (a non-GAAP measure) $ $ Distributable cash flow (a non-GAAP measure) $ $ Oil and natural gas revenues $ $ Average daily production volumes (BOE) Oil volumes as a percentage of total production volumes 63 % 63 % Oil and natural gas development & exploration costs $ $ Adjusted EBITDAX totaled $98.2 million for the first nine months of 2011 and distributable cash flow totaled $79.1 million. Adjusted EBITDAX and distributable cash flow are non-GAAP financial measures, which are defined and reconciled to their most directly comparable GAAP measures in the attached financial schedules. We reported net income attributable to Encore unitholders for the first nine months of 2011 of $103.2 million or $2.24 per basic unit compared to a reported net income of $46.3 million or $1.01 per basic unit in the first nine months of 2010; however, both periods included special items. The 2011 results included $59.5 million of non-cash unrealized net gains in our commodity and interest rate derivatives contracts, $1.6 million in one-time material transaction costs incurred on acquisitions and mergers and $0.8 million in net gains on acquisitions of oil and natural gas properties. The 2010 results included a $12.4 million unrealized net gain in our commodity and interest rate derivatives contracts. Excluding the net impact of the specific non-cash and one-time items mentioned above, Adjusted Net Income attributable to Encore unitholders (a non-GAAP financial measure defined below) was $44.5 million in the first nine months of 2011 or $0.97 per basic unit, as compared to $33.9 million or $0.73 per basic unit, in the first nine months of 2010. Average daily production for the first nine months of 2011 was 5,481 Bbls of oil per day, 16,094 Mcf of natural gas per day, and 501 Bbls of natural gas liquids per day compared to 5,563 Bbls of oil per day, 16,196 Mcf of natural gas per day and 571 Bbls of natural gas liquids per day for the first nine months of 2010, for a combined 8,665 BOE/D in the first nine months of 2011 compared to 8,833 BOE/D in the first nine months of 2010. For the first nine months of 2011, the Partnership's average realized oil price was $82.11 per Bbl after consideration of a negative fourteen percent ($13.20 per Bbl) oil differential to NYMEX compared to $69.63 per Bbl and a negative ten percent ($7.97 per Bbl) oil differential to NYMEX for the first nine months of 2010. The average realized natural gas price was $4.75 per Mcf for the first nine months of 2011 compared to $4.84 per Mcf in the first nine months of 2010. Recent Events On July 11, 2011, Vanguard and ENP announced the execution of a definitive agreement that would result in a merger whereby ENP would become a wholly-owned subsidiary of Vanguard Natural Gas, LLC (“VNG”) through a unit-for-unit exchange.Under the terms of the definitive agreement, ENP’s public unitholders will receive 0.75 Vanguard common units in exchange for each ENP common unit they own at closing.The transaction will result in approximately 18.4 million additional common units being issued by Vanguard.The terms of the definitive agreement were unanimously approved by the members of the ENP Conflicts Committee, who negotiated the terms on behalf of ENP and is comprised solely of independent directors.Jefferies&Company, Inc., has issued a fairness opinion to the ENP Conflicts Committee stating that they believe the exchange ratio is fair, from a financial point of view, to the unaffiliated unitholders of ENP. In addition, RBC Capital Markets has issued a fairness opinion to the Vanguard Conflicts Committee stating that they believe the exchange ratio is fair, from a financial point of view, to Vanguard. The completion of the merger is subject to approval by a majority of the outstanding ENP common unitholders and also subject to the approval of the issuance of additional Vanguard common units in connection with the merger by the affirmative vote of a majority of the votes cast by Vanguard unitholders.Completion of the merger, assuming the requisite unitholder votes are obtained and subject to other customary terms and conditions, is expected to occur on November 30, 2011. On August 2, 2011, ENP and Vanguard filed a Registration Statement on Form S-4 (the “Form S-4”) with the Securities and Exchange Commission(the “SEC”), which has been declared effective.The Form S-4 incorporates a joint proxy statement/prospectus which ENP and Vanguard mailed to their respective unitholders in connection with obtaining unitholder approval of the proposed merger. Pending completion of the merger, ENP has agreed to customary restrictions in the way it conducts its business. On November 1, 2011, Vanguard and ENP announced that both companies have established a record date and a meeting date for the special meetings of unitholders to consider and vote upon the previously-announced merger agreement. ENP unitholders of record at the close of business on October 14, 2011 are entitled to notice of and to vote at the special meeting.The ENP special meeting will be held on Wednesday, November 30, 2011 at 10:00am Central Time, at the offices of Vinson & Elkins, 1001 Fannin Street, Suite 2500, Houston, TX77002. Vanguard and ENP unitholders are encouraged to read the definitive proxy statement relating to the special meetings in its entirety.The definitive proxy statement was filed with the SEC on October 31, 2011 and was first mailed to unitholders on the same date. Vanguard and ENP unitholders who have questions about the merger or who require assistance in submitting their proxy or voting their units should contact the proxy solicitor, D.F. King & Co., Inc. at 1-800-628-8532. See below for a description of a recently amended credit facility under Liquidity Update. Acquisitions On June 22, 2011, pursuant to two Purchase and Sale Agreements, ENP agreed to acquire producing oil and natural gas assets in the Permian Basin in West Texas (the “Purchased Assets”) from a private seller.ENP and Vanguard agreed to purchase 50% of the Purchased Assets for an aggregate of $85.0 million and each paid the seller a non-refundable deposit of $4.25 million.The effective date of this acquisition is May 1, 2011. We completed this acquisition on July 29, 2011 for an adjusted purchase price of $40.7 million, subject to customary post-closing adjustments to be determined.The purchase price was funded with borrowings under our Credit Agreement.As of September 30, 2011, based on internal reserve estimates, the interests acquired by ENP have estimated total net proved reserves of 2.64 million barrels of oil equivalent, of which approximately 70% are oil and natural gas liquids reserves and are 100% proved developed. On August 8, 2011, we entered into assignment agreements and completed the acquisition of certain oil and natural gas properties located in the Permian Basin of West Texas from a private seller. The adjusted purchase price for the assets was $14.8 million with an effective date of May 1, 2011. This acquisition was funded with borrowings under our Credit Agreement.As of September 30, 2011, based on internal reserve estimates, the interests acquired by ENP have estimated total net proved reserves of 1.02 million barrels of oil equivalent, of which approximately 87% are oil and are 50% proved developed. On August 15, 2011, we entered into a definitive agreement with a private seller for the acquisition of certain oil and natural gas properties located in Wyoming.The purchase price for the assets was $28.5 million with an effective date of June 1, 2011. We completed this acquisition on September 1, 2011 for an adjusted purchase price of $27.7 million, subject to customary post-closing adjustments to be determined. The purchase price was funded with borrowings under our Credit Agreement. As of September 30, 2011, based on internal reserve estimates, the interests acquired by ENP have estimated total net proved reserves of 3.91 million barrels of oil equivalent, of which approximately 65% are natural gas reserves and are 100% proved developed producing. On August 31, 2011, we entered into a definitive agreement and completed the acquisition of certain non-operated working interests in mature producing oil and natural gas properties located in the Texas and Louisiana Gulf Coast area from a private seller.The adjusted purchase price for the assets was $47.6 million with an effective date of August 1, 2011. This acquisition was funded with borrowings under our Credit Agreement.As of September 30, 2011, based on internal reserve estimates, the interests acquired by ENP have estimated total net proved reserves of 2.13 million barrels of oil equivalent, of which approximately 83% are oil and natural gas liquids reserves and are 100% proved developed. Hedging Activities We enter into derivative transactions in the form of hedging arrangements to reduce the impact of oil and natural gas price volatility on our cash flow from operations. We have mitigated some of the volatility through 2014 for both crude oil and natural gas by implementing a hedging program on a portion of our total anticipated production. At September 30, 2011, the fair value of commodity derivative contracts was a net asset of approximately $30.7 million, of which $14.8 million settles during the next twelve months. Currently, we use fixed-price swaps, basis swaps, puts, swaptions, three-way collars and NYMEX collars to hedge oil and natural gas prices. The following table summarizes new commodity derivative contracts put in place during the three months ended September 30, 2011: October 1, – December 31, 2011 Year Year Year Year Gas Positions: Fixed Price Swaps: Notional Volume (MMBtu) — Fixed Price ($/MMBtu) $ $
